                                    Case 1:20-cv-00410-RDM Document 12-6 Filed 03/09/20 Page 1 of 3


          ELAINE LURIA                                                                                GJjl CAN~IOf-1 t·I UflD Ort tf' ll n u11. n 1Na

        2_t,. O 0S1     T,   VI\   •INJ4
                                                                                                             w , lhllNQ"I ON,DC 20615
                                                                                                                   12011 i20-~n 6

  MOUSE ARMED SERVICES
       COM M ITTEE                               (!Congress of tfJt -mtniteb ~tates                       HOUSE COMMITTEE ON
                                                                                                           VETERANS' A fFAlnS

 \      CH.UI 0, sun          MMln'
Sl P0, \1£,. . ...,. 0 rt\OJ£c 1
                                       r   ON
                                      r oftCES
                                                       ~ otUl·c of ll\cpresentatibrs
                                                      &!lnsOinnton. ZO([ 205 l5-4G02


                                                            November 6, 2019



                  The Honorable Richard Spencer
                  Secretary of the Navy
                  1000 Navy Pentagon, Room 4D652
                  Washington,. DC 20350


                Dear Secretary Spencer,

                 I am writing on behalf of my constituent, Lieutenant Steven Shaw, USN. He has requested
                 assistance in addressing his command's treatment of him as a whistleblower. [TAB A]

                 LT Shaw appears to be the subject of ongoing retaliation for his whistleblower complaint. His
                 original report to the U.S. Fleet Forces Command Inspector General (IG) concerned the practice
                 of"bottle bets" where instructor pilots and command leadership systematically pressured their
                 student aviators to provide liquor to instructors i~ order to become qualified. This practice fits
                 the definition of hazing and illegal gift giving. [TABB]

                  The U.S. Fleet Forces IG delegated the investigation to Commander, Naval Air Force Atlantic
                  IG, who further delegated the investigation to the VFA-106 commander. Instead of initiating an
                  investigation into the practice of bottle bets, VFA:.106 endorsed the continued practice by
                  announcing that bottle bets were optional while ii'ighlighting that it is a longstanding and
                  acceptable tradition. VFA-106 then sought the whistleblower. When LT Shaw was identified as
                                                                   I .
                  the whistleblower, VFA-106 command leadership retaliated by taking administrative actions
                  against LT Shaw to minimize his role ~t the cofa~and and remove.him from instructional duties
                  and initiated a Preliminary Inquiry into LT Shaw's msfhictional practices. In TAB C the
                                                                       I                                  '
                  DODIG substantiated that the command restricted LT Shaw from communicating with the IG.

                  In TAB D, August 2019 social media posts from CDRBrandon Scott, the VFA-106
                  Commanding Officer, appear inappropriate for an officer in a command position. His key public
                  comments include indicting the Marine Corps' decision to relieve his Executive Officer, Lt Col
                  Nesbitt, a "travesty ofjustice" (page 10) and calling the DoD IG "one-sided" and "inaccurate"
                  (page 14). His posts inappropriately discuss details of an equal opportunity complaint, publicly
                  criticize the DoD Inspector General's report, and undermine Marine Corps leadership' s authority
                  in their disciplinary actions against the squadron's Executive Officer, LtCol Nesbitt, during the
                  period of the DODIG investigation. They appear to violate the Navy's social media policy and
                  indicate that the Commanding Officer does not support eliminating hazing or protecting
                  whistleblowers.



                                                           PRINTED DN RECYCLED PAPER
           Case 1:20-cv-00410-RDM Document 12-6 Filed 03/09/20 Page 2 of 3




   Although the DoD IO substantiated the retaliation.in June 2019, the retaliation appears to be
   ongoing. LT Shaw remains in a grounded status and the squadron is employing administrative
   actions including: (1) Five separate ch~g~s of Article 92 violations stemming from a Command
   Investigation initiated in apparen~ retali~tion; (2) subjecting LT Shaw to a Human Factors Board
   without allowing LT Shaw to r~view evidence .agajnst him; (3) a declining Fitness Report in June
   2018 (removal ofrecommend.ation for departmen( head); (4) removal of access to classified
   information; (4) removal from the FY-l 9 0-4 Pro¥1otion list; and (5) a Report of Officer
   Misconduct stemming from fue charge th.at was cited as retaliation that have resulted in a
   requirement to Show Cause, (6) an additional declining FITREp in 2019 and (7) a Field Naval
   Aviator Evaluation Board (FNAEB) that recommended he lose his flight status.

-- 1-am greatly concerned-by-the reported actions wi · the Navy's largest strike fighter training
    sq_uadron as the culture instilled at this command quickly permeates the rest of the naval air
    force. Eliminating hazing, protecting whistleblowers from retaliation, holding those who retaliate
     accountable, maintaining the proper decorum on social media, and protecting the integrity of the
     whistleblower process are vital to maintaining a healthy military culture.

    I request your assessment of the following items:

        1. What is being done to halt the practice of bottle bets in all aviation squadrons in all
           geographic locations - regardless of being officially sanctioned or not? How is the Navy
           assessing to ensure thls practice is eradicated?

        2. Which of the actions recommended by the DODIG in TAB C have been completed? How
           will the remainder be accomplished?

     3. Describe any corrective actions taken with the VFA~l06 Commanding Officers and
           Executive Officers from July 2017 to present and the Preliminary Inquiry Investigating
           Officer, including a description of their end of tour awards, promotion status,
           administrative board screening status and recommendation for next career milestone in
_ _ __..:__tlt~ir fitn~ s r orts. __ _ _ _ ___ _

         4. A review of Commander Scott's behavior on social media and an assessment of the
            appropriateness of his posts as shown in TAB D and any other records in the Navy's
            possession.

         5. Who is advocating for LT Shaw to ensure that reprisals, especially administrative actions,
            are not taken?

         6. How will the Navy remedy LT Shaw's withheld promotion to Lieutenant Commander?

     A favorable outcome in this case would include resolution and retraction of the Uniformed Code
     of Military Justice charges against LT Shaw; restoration of LT Shaw's flight status and cleansing
      Case 1:20-cv-00410-RDM Document 12-6 Filed 03/09/20 Page 3 of 3




his record of adverse administrative materials; repayment of his halted flight pay; promotion to
0-4 with his year group; and an assignment appropriate to his rank and flight experience. I
request a flag officer from outside LT Shaw's chain of command be assigned to ensure these
actions are comprehensive.

Thank you for your attention to this matter. I would appreciate a formal response by letter and a
briefing regarding this matter by the Commander,. U.S. Fleet Forces Command, or Commander
Naval Air Forces within the next 30 days in Nor~olk, Virginia.


Sincerely,
                              ..   '




Elain
Member of Congress


Cc:    Senator Mark Warner, United States Sensite
       Senator Timothy Kaine, United States Senate




                                                  . ·--
